Citation Nr: 0528344	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.

In November 2001, the veteran filed a notice of disagreement 
with the May 2001 rating decision regarding the lumbosacral 
strain.  In both March 2004 and August 2005, the veteran's 
representative filed statements listing "the denial of 
increased compensation for the service-connected degenerative 
disc and joint disease of the lumbosacral spine, with strain, 
currently evaluated as 40% disabling" as an issue in this 
appeal.  And, in July 2004 this issue was certified for 
appeal.  However, after the September 2003 statement of the 
case, the veteran filed a substantive appeal only as to the 
bilateral hearing loss and tinnitus claims.  The 
representative's statements were made after the expiration of 
the time limit for the substantive appeal.  Because a timely 
substantive appeal was not filed for the lumbosacral strain, 
as is required by 38 U.S.C.A. § 7105, this issue was 
certified in error and is not before the Board for appeal.

In a March 2004 statement, the veteran suggested that his 
hearing loss may be secondary to his service connected 
malaria.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of this claim and has sufficiently 
notified him of the information and evidence necessary to 
substantiate the claim.  
 
2.  Bilateral hearing loss is currently diagnosed, but is not 
shown to be connected to service.  

3.  Tinnitus is currently diagnosed, but is not shown to be 
connected to service. 

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385, 3.307, 3.309 
(2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends that his hearing in both ears 
deteriorated after he was knocked off a truck by the 
concussion and recoil of a mounted 175 mm gun.  He reports 
the incident occurred during his active service in Vietnam in 
1968.

Laws and Regulations

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110;  
38 C.F.R. § 3.303(a).

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. West,  
11 Vet. App. 169, 171 (1998).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  Specifically, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b);  
38 C.F.R. § 3.304(d).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  The lack 
of any evidence that a veteran exhibited hearing loss during 
service is not fatal to a veteran's claim; although, there 
must exist an "indisputable conclusion that [the veteran] 
now suffers from defective hearing as defined by [] VA."  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.   
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Factual Background and Analysis

The veteran's assertions, service medical records and VA 
medical records were reviewed.  There is no evidence in the 
record that demonstrates a nexus between the veteran's 
current diagnosis of bilateral hearing loss and tinnitus and 
any incident of service.  Thus, the evidence does not support 
the veteran's service connection claims for either bilateral 
hearing loss, or tinnitus.

The veteran contends that while in Vietnam in 1968 he fell 
from a truck when the mounted 175 mm gun went off.  He states 
that the incident resulted in ringing in the ears and 
deafness overnight.  The veteran claims his hearing 
deteriorated after the 1968 incident and that the ringing in 
his ears continues.  There is no contemporaneous entry in the 
service records memorializing this incident or reflecting 
treatment for complaints of hearing loss or ringing in the 
ears following the incident.

The veteran's service medical records contain examination 
reports showing the veteran was examined before he entered 
and prior to his discharge from service.  Audiometric 
examinations performed at these times were within normal 
limits and nothing in the record reflects the incident 
described by the veteran.  When examined in 1969 prior to 
separation, the veteran reported that he did not have and had 
never had trouble with his ears.  There is no medical 
evidence that he ever complained of losing his hearing or 
ringing in his ears during service.  

The veteran was examined by VA in November 1969 and May 1974.  
When seen in 1969, he reported falling from a truck eight 
months earlier; however, he did not mention hearing loss.  
Both examination reports show that his ears were normal and 
no hearing loss was noted.  There is no evidence 
demonstrating an onset of bilateral hearing loss or tinnitus 
in the year following service.  It is not until February 2001 
that a record appears in the claim file referencing the 
veteran's hearing loss and tinnitus.  There is no credible 
evidence demonstrating an in-service occurrence of hearing 
loss or tinnitus as described by the veteran.  This 
contemporaneous evidence is more reliable than the veteran's 
statements regarding the origin of his hearing loss and 
tinnitus first made many years after service.  

A February 2001 VA treatment record noted the veteran's 
tinnitus and decreased hearing.  The veteran was examined by 
an unidentified provider in May 2001.  The report shows that 
he exhibited pure tone thresholds, in decibels, as follows:


500 Hz
1000 Hz
2000 Hz
4000 Hz
RIGHT
80
85
95
100
LEFT
70
70
85
105

These readings qualify as a current disability under 38 
C.F.R. § 3.385.  In May 2001, the veteran was advised by a VA 
examiner to seek service connection after findings revealed a 
SRT/PTA dilemma and tinnitus.  There is, therefore, evidence 
in the record of a current disability as to both the 
bilateral hearing loss and tinnitus claims.  Whether there 
was an in-service incurrence must next be considered.

Under 38 U.S.C.A. § 1154(b) a relaxed evidentiary standard 
exists if the incident was claimed to have occurred in 
combat.  In this case, the veteran does not contend that his 
injury was incurred in combat and his DD-214 does not reflect 
combat or combat medals.  Thus, the Board will not assume 
that the veteran's injuries were incurred in combat and the 
relaxed evidentiary standard is inapplicable.

There exists no evidence in the record of a connection or 
nexus between the veteran's hearing loss and tinnitus and any 
event of service other than the veterans claim that it is so.  
As a layperson, lacking in medical training and expertise, 
the veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

The positive and negative evidence is not in relative 
equipoise with respect to whether the veteran has current 
bilateral hearing loss and tinnitus that is connected to an 
in-service incurrence.  Rather, the preponderance of the 
evidence is against both his claim for service connection for 
bilateral hearing loss and his claim for service connection 
for tinnitus.  Because the evidence preponderates against the 
claim, the benefit of the doubt doctrine is not applicable.  
Ortiz v. Principi,  
274 F.3d 1361 (Fed. Cir. 2001).  Entitlement to service 
connection for bilateral hearing loss is denied, and 
entitlement to service connection for tinnitus is denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a veteran 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must inform a veteran of (1) 
any information and evidence not of record needed to 
substantiate the claim; (2) what information VA will seek to 
provide; and (3) what information the veteran is expected to 
provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask the veteran to submit any 
pertinent evidence in his possession ("fourth element").

The August 2001 letter, sent prior to the October 2001 rating 
decision, which is the subject of this appeal, notified the 
veteran of the evidence needed to substantiate the claim and 
notified the veteran that VA may seek that evidence itself, 
or, if the veteran so chooses, he could submit the evidence 
himself.  In addition, the letter explained to the veteran 
what he needed to do to help with the claim and what evidence 
VA already possessed.  In May 2003, VA sent the veteran a 
second letter asking for additional evidence, namely evidence 
of a chronic disability in service.  The December 2003 
Statement of the Case informed the veteran of the evidence 
collected and the reasons and bases for VA's decisions.  

The veteran was not explicitly asked to submit all pertinent 
evidence in his possession so as to literally comply with the 
"fourth element" requirement.  Nonetheless, the "fourth 
element" was accomplished by the August 2001 letter, which 
gave notice of all types of evidence needed to substantiate 
the claim and asked the veteran to identify any additional 
information or evidence that he wanted VA to obtain for him.  
VA gave the veteran the opportunity to participate in the 
collection of evidence for his claim;  therefore, the Board 
finds that no prejudicial error resulted with respect to the 
"fourth element."  See Mayfield v. Nicholson,  
19 Vet. App. 103 (2005).

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  The duty to assist 
contemplates that VA will help a veteran obtain relevant 
records, whether or not the records are in federal custody.  
The record includes the veteran's assertions, the service 
medical records, and VA medical records, all of which have 
been reviewed.  The veteran has not identified any other 
relevant records that are available.  In fact, the veteran's 
September 2001 statement notified VA that the veteran had no 
additional evidence to submit.  

Part of VA's duty to assist the veteran includes providing an 
examination when the evidence indicates that the veteran's 
disability or symptoms may be associated with active service, 
but does not contain a medical-nexus opinion.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  Here, the evidence does not 
compel VA to provide a nexus examination.  The veteran had no 
symptoms of hearing loss or tinnitus that were reported in 
service.  His first symptoms and diagnoses appeared in the 
medical record many years after his discharge from service.  
No medical examiner has provided a nexus opinion relating the 
veteran's hearing problems to the incident he reported in 
service.  He  has been seen by VA for other service-related 
disorders, but he neither complained of symptoms, nor 
received any diagnosis associated with hearing loss or 
tinnitus.  Hearing loss was ruled out in two VA examinations 
conducted within five years of his separation from service.  
The audiologist's suggestion that the veteran see a VA 
service officer to seek service connection status for hearing 
loss is not evidence of possible association with service, 
but a suggestion that the veteran seek advice from a VA 
service officer regarding benefits.  Thus, a nexus 
examination is not warranted.

Based on the above, the Board concludes that VA has met its 
duties to notify and assist the veteran.


ORDER

Service connection for bilateral hearing loss is denied. 
 
Service connection for tinnitus is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


